Citation Nr: 1702420	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for bilateral knee disability.

3.  Entitlement to service connection for sciatica (claimed as a right hip disability). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned in January 2015 with regard to the issue of entitlement to service connection for sciatica.  A transcript of the hearing is of record.

The Board previously remanded these issues in April 2015 for further evidentiary and procedural development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for sciatica (originally claimed as a right hip condition) was denied in the February 2011 rating decision on appeal.  The issues of entitlement to service connection for bilateral knee conditions and a lumbar spine condition were denied in the June 2014 rating decision on appeal.  At the time of the Board's April 2015 Remand, the issue of entitlement to service connection for sciatica had been perfected by the Veteran and pursuant to the Veteran's request, a Board hearing on the issue had been held in January 2015.  With respect to the other issues, a Statement of the Case (SOC) had not been issued at the time of the April 2015 Remand despite the Veteran's submission of a timely Notice of Disagreement, and as a result, the Board ordered a SOC to be issued upon remand.  Due to the Veteran's testimony at his January 2015 hearing, the Board determined that the issue of entitlement to service connection for sciatica was inextricably intertwined with the pending claim of service connection for a lumbar spine disability.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

Subsequent to the April 2015 Remand, an appropriate May 2016 SOC was issued.  The Veteran has since submitted a July 2016 Form 9 Substantive Appeal requesting a videoconference hearing for the issues of entitlement to service connection for bilateral knee conditions and a lumbar spine condition.  VA sent a July 2016 letter confirming the Veteran's request, however there is no indication that a hearing has been scheduled.  As a result, the Board finds that remand is necessary in order to ensure that an appropriate hearing is scheduled for these issues.  As the issue of service connection for sciatica remains inextricably intertwined with the issue of service connection for a lumbar spine disability, a final decision by the Board on the Veteran's claim for sciatica would, at this point, be premature. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge in accordance with the July 2016 Form 9 Substantive Appeal. 

The Veteran must be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report for the hearing, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




